ORDER
KENNETH E. FINK of WILMINGTON, DELAWARE, who was admitted to the bar of this State in 1987, having been convicted in the Superior Court of Delaware of fifteen counts of violation of Title 11, Section 1109(4) of the Delaware Code of 1974, as amended (unlawfully dealing in child pornography) and fifteen counts of violation of Title 11, Section IIII of the Delaware Code of 1974, as amended (possession of child pornography), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), KENNETH E. FINK is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that KENNETH E. FINK be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that KENNETH E. FINK comply with Rule 1:20-20 dealing with suspended attorneys.